                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

STEVEN J. SMITH                                                            PETITIONER
ADC # 656564

V.                         CASE NO. 5:19-CV-00205-JM-JTK

DEXTER PAYNE, Director
Arkansas Department of Correction                                        RESPONDENT



                                     JUDGMENT

      Smith’s petition for a writ of habeas corpus is dismissed with prejudice.

      SO ADJUDGED this 7th day of October, 2019.




                                                _________________________________
                                                   UNITED STATES DISTRICT JUDGE
